DETAILED ACTION
This action is responsive to the Application filed on 11/12/2020. Claims 1-6 are pending in the case. Claims 1, 3, and 5 are the independent claims.
This action is non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. The instant application is a continuation-in-part of provisional application serial no. 62/934,266 filed 11/12/2019.
Drawings
The drawings are objected to because in FIG 1, blocks 16 and 22 appear to have the same content, while the written description describes these as making different determinations.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The listing of references in the specification is not a proper information disclosure statement referring to [0029] on page 10 and [0031] on page 11.
37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Applicant’s assistance is required in identifying and correcting any deficiencies in the disclosure discovered during prosecution.
Claim Objections
Claim 1 (and dependent claim 2) is objected to for reciting “and/or” in multiple places.
Claim 2 is objected to for reciting … inferring end-user intentions from the URL and the current page content… where … inferring end-user intentions from the URL and the … was perhaps intended for parity with parent claim 1.
Claim 3 (and dependent claim 4) is objected to for reciting “and/or” in multiple places.
Claim 4 is objected to for reciting … inferring end-user intentions from the URL and the current page content… where … inferring end-user intentions from the URL and the webpage content… was perhaps intended for parity with parent claim 3.
Claim 5 (and dependent claim 6) is objected to for reciting A web browser extension configured to be activated upon connection to a host name uniform resource locator if analysis of the host name reveals a sender whose identity is stored in a database and other information indicative of the nature of the communication including the mention of enterprise resource providers, image files, and other activities whereas… where … A web browser extension configured to be activated upon connection to a host name uniform resource locator [[if]] when analysis of the host name reveals a sender whose identity is stored in a database and analysis of other information is indicative of the nature of [[the]] a communication including the mention of enterprise resource providers, image files, and other activities, whereas … was perhaps intended for proper antecedent basis and clarity of language.
Claim 6 is objected to for reciting … inferring end-user intentions from the URL and the current page content… where … inferring end-user intentions from the [[URL]] host name resource locator and [[the]] a current page content… was perhaps intended for parity with parent claim 5.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the claim recites … whereas activation of the extension opens communication links with a fintech entity and, where necessary, a banking institution… 
The claim recites no elements to clarify “where necessary”. The instant application fails to provide any clarification. In fact, while various figures are briefly described as illustrating typical connections among a user's browser, a fintech server, an ERP server, and a bank server (see descriptions of FIGs 10, 11, and 12 on page 9), the detailed descriptions of these drawings in the instant application (FIG 10 on page 16 [0041]; FIG 11 on page 17 [0042]; FIG 12 on page 18 [0044]) at best state that, referring to FIG 10 [0041, end] Possible hosts that may be involved in the operation 46b {e.g. “Pay Bill”} include the provider's platform, ERPs, banks, and FinTech services. The various drawings themselves only illustrate the Provider’s Platform Server (52), an ERP Server (58) and a Banking Server (60). However, the illustration of FIG 12 seems to suggest that the Provider’s Platform Server (52) is a “fintech entity” while the detailed written description does not identify it as such.
While it is noted that the instant application fails to provide any definition of “fintech” or “fintech entity”, KAGAN et al. (Financial Technology (Fintech) Definition, web article updated on August 27, 2020 retrieved from [https://www.investopedia.com/terms/f/fintech.asp] on [12/28/2021], 13 pages) states on page 4 “Broadly, the term "financial technology" can apply to any innovation in how people transact business, from the invention of digital money to double-entry bookkeeping…fintech, which originally referred to computer technology applied to the back office of banks or trading firms, now describes a broad variety of technological interventions into personal and commercial finance.” 
Thus, the broadest reasonable interpretation of “fintech entity” could include a “banking institution” or any other financial-technology related entity, which is another rationale for indefiniteness.
Examiner notes for the record that Applicant disparages “fintech solution providers” generally at page 4, [0012-0013].
Regarding dependent claim 6, dependent claims necessarily inherit the deficiencies of the parent claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least per se.
Regarding claim 1, the claim recites [a] web browser extension comprising: a module that that detects browser navigation events and for each such event the module analyzes a URL, title, and/or webpage content to determine whether an operation and/or item of information is available in connection with each URL, title and/or webpage, and an extension popup that presents one or more operations and/or items of information based on the URL, title, and/or content detected by the module. 
The instant application states on page 10 [0029] Essentially, a browser extension is a small software program which can alter or enhance functionality on a webpage.
Regarding claim 3, the claim recites [a] web browser extension including a module {that performs operations} and is rejected for similar reasons.
Regarding claim 5, the claim recites [a] web browser extension configured to be activated upon connection to a host name uniform resource locator if analysis of the host name reveals a sender whose identity is stored in a database and other information… whereas activation of the extension opens communication links with a fintech entity and, where necessary, a banking institution so that appropriate enterprise resource provider software menus can be displayed and is rejected for similar reasons.
Regarding dependent claims 2, 4, and 6, dependent claims necessarily inherit the deficiency of the parent claim.
Examiner Notes
It is noted that the instant application is complete silent with respect to any hardware elements, thus no suggestion is made for how to cure the software per se rejection under § 101.
It is noted that the instant application as originally filed appears to distinguish between activation of the extension by the system which enables the user to use the extension [0036] and activation of the extension by the user which causes the display of a popup 
It is noted that the instant application as originally filed provides neither a definition of “financial affairs” (recited in claim 3) nor any explicit mechanism for making this determination, merely examples of where it may be determined (see e.g. instant application [0037] The extension can also be configured to activate if the content of the active browser tab (44) is recognized by the selected platform as actionable from the provider's services point of view. For example, a web page outside of an accounting or ERP system displaying a list of ledger records, bank accounts, or payment methods from a provider's contextual banking point of view is sufficient to present relevant contextual operations such as: checking bills status, displaying account balances served directly from the bank backend, etc. Examples of non-ERP pages where the extension could activate include online banking websites, FinTech websites, and PDF invoices). As a reminder, it is generally improper to import limitations from the disclosure during examination.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as unpatentable over VANGEN et al. (Pub. No.: US 2019/0243883 A1) in view of ZHOU et al. (Pub. No.: US 2020/0204515 A1).
Regarding claim 1, VANGEN teaches the web browser extension ([0112] functionality can be a browser plug-in or standalone browser with incorporated functionality; collectively [0149, 0151-0152] the user assistant module 40 (FIGs 4-6) deeply integrated with browser which is [0162] performing the process of FIG 7) comprising:
a module (e.g. [0152] analysis module working with [0158] control unit 61) that detects browser navigation events and for each such event the module analyzes a URL, title, and/or webpage content ([0153] identify elements of interest in a web page received from the browser module 42 by analysis of the image data (e.g. the frame buffer) for the web page; [0157] analyse data input from the browser's network layer, and generated data such as the document object model, the render object tree etc., for a received web page) to determine whether an operation and/or item of information is available in connection with each URL, title and/or webpage 
an extension that presents one or more operations and/or items of information based on the URL, title, and/or content detected by the module ([0159] operable to generate an appropriate user interface 41 for the user 1 based on web pages received by the browser module 42 and the analysis of those web pages by the analysis module 60).
While VANGEN clearly generates appropriate user interface elements in response to the analysis, VANGEN does not explicitly describe any generated user interface element as a popup (as explained in the instant application [0039] clicking the icon (42) will display a popup 45 dialog with operations 46a, functionality and data relevant to the context of the active browser tab content 44). It is noted that popups (help, menu, message, window) are known user interface elements which may be displayed and dismissed based on interaction with other user interface elements.1 Thus, it is necessary to show that a web extension may be capable of providing additional information and/or operations in a popup.
ZHOU is similarly directed to [0044] a web browser extension that receives online contents, such as a webpage; determines how to enhance the online contents; and causes the display of the enhancement. 
ZHOU teaches causing the display of an enhancement in the form of a popup in response user interaction with an icon (see e.g. FIGs 10A-10B, [0110] in FIG 10A an example webpage provided by an organizational server with initial enhancement made by the user device receiving the webpage…screen 1000 includes an icon 1002 …[0111] in response to a user request, such as moving a cursor over the icon 1002, the section 1022 as an expansion of the icon 1002 is displayed next to the icon 1002 or in another location. As can be seen in FIG 10B, section 1022 is a popup over the displayed web page content and shows additional information; shown in FIG 10D [0113] is a different enhancement in response to clicking the Affinity icon 1002 in the browser's toolbar the section 1052 is displayed as an expansion or an extension near the center of the webpage which provides a search operation. The user can then interact with the 
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of VANGEN and ZHOU before them, to have used a popup window (as shown in ZHOU) to present at least one information or operation (as determined in VANGEN) with a reasonable expectation of success, the combination motivated by the inherent improvement of using popup (or overlaid) user interface elements which are only provided when the user needs to view or interact with information that does not need to be displayed all the time (and would be cluttering to the user interface).
Regarding dependent claim 2, incorporating the rejection of claim 1, VANGEN further teaches the extension inferring end-user intentions from the URL and the current page content to present contextually relevant interfaces, operations and functionality (see e.g. [0165] user assistant module 40 then maps the input (s) (e.g. request or interaction) to one or more content "types", content "items" and user "intents", e.g. using some form of rules and/or probability table (step 72). [0168] user assistant module 40 then maps the identified content type(s), content item(s), and intent(s) to a dynamic or static user interface layout (display) that will be used when presenting web pages corresponding to the identified content type(s), content item(s), and intent(s) to the user (step 73)).
Claims 3-4 are rejected under 35 USC 103 as unpatentable over VANGEN in view of ZHOU, further in view of RHYNE et al (Patent No.: US 8,769,432 B1).
Regarding claim 3, VANGEN teaches the web browser extension ([0112] functionality can be a browser plug-in or standalone browser with incorporated functionality; collectively [0149, 0151-0152] the user assistant module 40 (FIGs 4-6) deeply integrated with browser which is [0162] performing the process of FIG 7) including a module (e.g. [0152] analysis module working with [0158] control unit 61) capable of analyzing a URL, title, and/or webpage content ([0153] identify elements of interest in a web page received from the browser module 42 by analysis of the image data (e.g. the frame buffer) for the web page; [0157] analyse data input from the browser's network layer, and generated data such as the document object model, the render object tree etc., for a received web page)  and from such analysis, determining the nature and relevance of the URL, title, and/or webpage content to the user ([0158] control unit 61, which takes instructions from an instruction table 62 and information from the analysis module 60, and performs operations in response to that information; interpreting “the nature and relevance” of the analyzed content as factors which are used by the user assistance module to determine what additional operations are needed) so thatpresents a menu suitable for commencing further operations based on stored programs (the intended use of the browser extension; nonetheless, [0159-0160] composition module 64 operable to generate an appropriate user interface 41 for the user 1 based on web pages received by the browser module 42 and the analysis of those web pages by the analysis module 60; interpreting “menu” as a user interface element suitable for selecting by the user any further operation, the user interface element presented to the user within the browser).
VANGEN does not explicitly describe a user interface element representing the web extension so that when activated by the user, the extension presents a popup menu. As explained in the rejection of claim 1 above, applying the cited teachings of ZHOU cures this specific deficiency.
VANGEN (or VANGEN in view of ZHOU) does not explicitly describe determining the nature and relevance of the URL, title, and/or webpage content to the financial affairs of the user. 
RHYNE may be relied upon to teach making a determination of whether web page is a financial web site or a non-financial web site (see e.g. (col 8 lines 49-61) the mapping web site is a non-financial web site. In one embodiment of the invention, a non-financial web site is any web site that is not designated as a financial website. In one embodiment of the invention, the financial web site is any web site which is used to track a financial account. Examples of financial web sites include, but are not limited to, a credit card web site, a brokerage web site, and a bank web site).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of VANGEN in view of ZHOU and RHYNE before them, to have combined VANGEN in view of ZHOU and RHYNE by including the specific field of use (financial web sites) in the content analysis of VANGEN. The combination is motivated by the express teaching of the need in RHYNE (col 1 line 34) Because the information is supplied through the browser, no simple means exists to import the information, and the user is required to manually enter the same information from the web page into the financial application, thus knowing whether the user is at a financial website or not is important in determining whether information may be exported.
Regarding dependent claim 4, incorporating the rejection of claim 3, VANGEN further teaches the extension inferring end-user intentions from the URL and the current page content to present contextually relevant interfaces, operations and functionality (see e.g. [0165] user assistant module 40 then maps the input (s) (e.g. request or interaction) to one or more content "types", content "items" and user "intents", e.g. using some form of rules and/or probability table (step 72). [0168] user assistant module 40 then maps the identified content type(s), content item(s), and intent(s) to a dynamic or static user interface layout (display) that will be used when presenting web pages corresponding to the identified content type(s), content item(s), and intent(s) to the user (step 73)).
Claims 5-6 are rejected under 35 USC 103 as unpatentable over RHYNE in view of VANGEN.
Regarding claim 5, RHYNE teaches the web browser extension (FIG 1 extension 104; note general method of FIG 2 which is expanded in FIGs 3 and 4) configured to be activated upon connection to a host name uniform resource locator ((col 3 line 21) the browser module is configured to retrieve profiles from the profile service (112) associated with web sites visited by the browser (102); (col 3 lines 45-54) determines browser is visiting a particular site and inserts a button to indicate that information presented on the web page may be captured) if analysis of the host name reveals a sender whose identity is stored in a database ((col 3 lines 20-30) the website has a profile which is indicative of how to analyze the content and indicates which web pages within a given web site may be extracted; (col 4 lines 11-12) profiles may be stored in a database) whereas activation of the extension opens communication links with a fintech entity and, where necessary, a banking institution ((col 5 line 16) allows user to extract information from the current web page according to the profile, (col 5 lines 31-43) presents captured information to user and requests selection of destination application; (col 5 lines 58-65) captured information is sent to selected so that appropriate enterprise resource provider software menus can be displayed (intended result of the communication links; nonetheless (col 9 lines 37-41) once the destination application is chosen, the browser module may perform a query to the destination application to obtain application specific information to allow the user to further modify/annotate the captured data prior to 40 sending it to the destination application; (col 9 line 47) Based on information received from the query, the GUI may include a dropdown menu for each of the additional fields, where the values (i.e., customer names and/50 or job items) presented to the user are obtained from [the application]).
While RHYNE clearly teaches analyzing the web page address to determine an appropriate profile to use for extraction and communication with another application, RHYNE as cited above, does not appear to expressly disclose using both the web page address and other information (e.g. the content of the page) to determine that the extension should be activated, particularly as any analysis of the content according to the profile is performed in response to the user confirming that extraction should take place.
However, in a particular example (col 7 line 59 to col 8 line 42), the profile is determined when the user starts browsing at a financial institution, based on the address, while the page itself doesn’t have any information available to extract. Then (col 8 line 1) [u]pon navigating to the statement web page (602), the browser module determines that financial information (610) exists on the web page (602) that may be captured into the user's financial application… The browser module modifies the financial institution's web page (602) to include a "Capture Bill" button (606), and presents the modified web page (602) to the user.
Thus, RHYNE may be relied upon to teach activating the web extension if analysis of the host name reveals a sender whose identity is stored in a database and {analysis of} other information {is} indicative of the nature of the communication, interpreting “nature of the communication” as “the purpose the user is browsing the web page for” (e.g. the web page is financially-related), and RYHNE is merely deficient in describing the specific other information including the mention of enterprise resource providers, image files, and other activities.

Applying this analysis technique to the financial web page of VANGEN, one having ordinary skill in the art of graphical user interfaces can immediately see how the determination of whether there is “financial content” on the web page may be determined from not only the web address (URL), but also any other content such as the title (e.g. a mention of an enterprise resource provider), image files, and other activities (e.g. links to other functions).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of RHYNE and VANGEN before them, to have combined the teachings of RHYNE and VANGEN by applying the analysis technique of VANGEN to the content of RHYNE with a reasonable expectation of success, the combination motivated by RHYNE itself which clearly requires some content analysis, but does not provide any explicit details as to how that may be accomplished.
Regarding dependent claim 6, incorporating the rejection of claim 5, RHYNE may not be relied upon to explicitly teach the extension inferring end-user intentions from the URL and the current page content to present contextually relevant interfaces, operations and functionality, although clearly RHYNE may be relied upon to teach presenting contextually relevant interfaces, operations, and functionality (e.g. compare FIGs 6A-6B (use of web extension with financial web page) with FIGs 7A-7B (use of web extension with non-financial web page)). There is a suggestion, insofar as the web extension of when the financial information (610) extends across multiple pages (608), the extraction module is able to retrieve and extract the financial information from the subsequent paginated web pages), though RHYNE makes no explanation of how the system might be aware that there are multiple pages or that the user may wish to retrieve the information across multiple pages.
In addition to the teachings discussed in claim 5 above, VANGEN may be further relied upon to teach the extension inferring end-user intentions from the URL and the current page content to present contextually relevant interfaces, operations and functionality functionality (see e.g. [0165] user assistant module 40 then maps the input (s) (e.g. request or interaction) to one or more content "types", content "items" and user "intents", e.g. using some form of rules and/or probability table (step 72). [0168] user assistant module 40 then maps the identified content type(s), content item(s), and intent(s) to a dynamic or static user interface layout (display) that will be used when presenting web pages corresponding to the identified content type(s), content item(s), and intent(s) to the user (step 73)). Note also [0033] Where some form of predictive input is being used, then that could, and is in an embodiment, arranged as an adaptive process, such that it can learn and adapt as it gains experience of a user's activities.
By adding a learning component to the web extension of RHYNE, after monitoring how the user interacts with various web pages, the user’s various captures and extractions, and so one; RHYNE would be improved to anticipate how the user might want to capture information in the future, such as recognizing new ways of navigating and capturing multiple pages of related data.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of RHYNE and VANGEN before them, to have combined RHYNE and VANGEN by incorporating a learning component, such that the user’s previous interactions may be used to infer how the user might want to interact in the future, with a reasonable expectation of success, the combination motivated by the general improvements gained in content retrieval, preparation, analysis, and display that such a learning mechanism (inference) would provide.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).


CONCLUSION
The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
FI.SPAN web site [http://www.fispan.com], publically available on 09/25/2018 retrieved via Internet Archive on [12/28/2021]. 3 pages.
FISPAN Demo at Finovate Europe 2017. Web page entry posted on 04/11/2017 which includes video link [https://youtu.be/f8R5Zq6u2HI]. Retrieved from [https://fispan.com/resource/fispan-finovate-europe-2017/] on [12/28/2021]. 4 pages. Watch FISPAN present at FinovateFall 2017. In this demo, we demonstrate the corporate customer experience once the FISPAN plug-in has been enabled and two-way real-time connectivity between the corporate customer’s ERP/accounting system and the bank has been established.
US 2017/0256003 A1 coordinating via two browser APIs with a payment service
US 6289382 B1 background and environment for coordinating web browsers, extensions, in the field of financial services
US 9342386 B1 web page initiates a request for a browser extension
US 20090164395 A1 Predictive data using user interface controls that are a part of browser extension
US 20170140285 A1 inference system provides inferred user activity pattern

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is 571-270-3771.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Amy M Levy/Primary Examiner, Art Unit 2179                                                                                                                                                                                                        
	

	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See e.g. Microsoft Computer Dictionary. Published by Microsoft Press © 2002. Excerpted page 412 with definitions for pop-up help, pop-up menu, pop-up messages, and pop-up window.